During the trial of a petition for the assessment of damages under G. L. c. 79, resulting in a verdict for the owners of $20,000 for land and building (a twenty-four room tenement), the judge, subject to the petitioners’ exception, struck the opinion of a part owner (the witness) that the property taken was worth $65,000. This opinion was based on an estimated value of $2 a square foot for the 18,000 square feet of land, and a valuation of $1,200 a room. The judge’s interrogation of the witness elicited that the estimate of $1,200 rested solely on a rule of thumb derived from a single experience of the witness as the prospective buyer of other property when the prospective seller told him that he valued his tenement at $1,200 a room. There was no error in striking the opinion of the total value which was partly based on such a palpably erroneous standard of evaluation. Although the record shows that the witness had sufficient familiarity with the whole property to give an opinion of its value in his capacity as part owner (Menici v. Orton Crane & Shovel Co. 285 Mass. 499, 503), no effort was made to get his opinion before the jury on that basis or any other competent basis.

Exceptions overruled.